Case 2:21-cv-00133-JPH-DLP Document 7 Filed 04/28/21 Page 1 of 3 PageID #: 21




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF INDIANA
                                 TERRE HAUTE DIVISION

JASON MICHAEL MIDDLETON,                             )
                                                     )
                             Plaintiff,              )
                                                     )
                        v.                           )       No. 2:21-cv-00133-JPH-DLP
                                                     )
LESTER TYLER,                                        )
WEXFORD OF INDIANA,                                  )
                                                     )
                             Defendants.             )


      ENTRY SCREENING COMPLAINT, DISMISSING DUPLICATIVE CLAIM,
                 AND DIRECTING SERVICE OF PROCESS

                                     I. Screening of Complaint

       A.      Legal Standards

       Plaintiff Jason M. Middleton is a prisoner confined at Putnamville Correctional Facility

("Putnamville"). Because the plaintiff is a “prisoner” as defined by 28 U.S.C. § 1915A(c), the

Court has an obligation under § 1915A(a) to screen his complaint before service on the defendants.

Pursuant to § 1915A(b), the Court must dismiss the complaint if it is frivolous or malicious, fails

to state a claim for relief, or seeks monetary relief against a defendant who is immune from such

relief. In determining whether the complaint states a claim, the Court applies the same standard

as when addressing a motion to dismiss under Federal Rule of Civil Procedure 12(b)(6). See Cesal

v. Moats, 851 F.3d 714, 720 (7th Cir. 2017). To survive dismissal,

       [the] complaint must contain sufficient factual matter, accepted as true, to state a
       claim for relief that is plausible on its face. A claim has facial plausibility when
       the plaintiff pleads factual content that allows the court to draw the reasonable
       inference that the defendant is liable for the misconduct alleged.




                                                1
Case 2:21-cv-00133-JPH-DLP Document 7 Filed 04/28/21 Page 2 of 3 PageID #: 22




Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). Pro se complaints such as that filed by the plaintiff

are construed liberally and held to “a less stringent standard than pleadings drafted by lawyers.”

Cesal, 851 F.3d at 720.

        B.      Allegations and Discussion

        The complaint names two defendants: 1) Lester Tyler; and 2) Wexford of Indiana

("Wexford"). For relief, Mr. Middleton seeks compensatory and punitive damages.

       Mr. Middleton alleges that on September 21, 2019, he submitted a medical request to be

seen by a dentist because he had three broken teeth. The broken teeth caused him extreme pain

and the inability to sleep and eat. He was not called to medical until three weeks later. A nurse told

him Putnamville had been without a dentist since July and that the part-time dentist Dr. Tyler was

making everybody wait six (6) to eight (8) weeks. She further told him that according to policy

2.33A, they had six (6) weeks to treat him, and he would just have to wait his turn. Mr. Middleton

further alleges that Dr. Tyler made 16 notes in his medical record since October 10, 2019,

indicating that he was aware of Mr. Middleton's numerous complaints of severe pain, but failed to

see him until two months later.

       Mr. Middleton also brings a policy and practice claim against Wexford for the delay in

providing dental treatment, but that same claim is already proceeding in Middleton v. Franco and

Wexford, 2:20-cv-0110-JPH-MJD. That action is at the summary judgment stage. There is no basis

on which to have the same claim proceeding in two different actions. The claim against Wexford

is dismissed as duplicative. See McReynolds v. Merrill Lynch & Co., Inc., 694 F.3d 873, 888–89

(7th Cir. 2012) (a district court has "broad discretion to dismiss a complaint" if it duplicates another

federal case, such as when the "claims, parties, and available relief do not significantly differ

between the two actions.") (internal quotation omitted).



                                                   2
Case 2:21-cv-00133-JPH-DLP Document 7 Filed 04/28/21 Page 3 of 3 PageID #: 23




       Mr. Middleton brings his claim against Dr. Tyler for deliberate indifference to a serious

medical need under the Eighth Amendment to the Constitution. This Eighth Amendment claim

shall proceed.

       These are the claims the Court discerns in the complaint. If Mr. Middleton believes that

additional claims were alleged in the complaint but not identified by the Court, he shall have

through May 17, 2021, in which to identify those claims.

                                     II. Service of Process

       The clerk is directed pursuant to Fed. R. Civ. P. 4(c)(3) to issue process to defendant Dr.

Lester Tyler, in the manner specified by Rule 4(d). Process shall consist of the complaint filed on

March 8, 2021 (docket 1), applicable forms (Notice of Lawsuit and Request for Waiver of Service

of Summons and Waiver of Service of Summons), and this Entry.

       The clerk is directed to terminate Wexford of Indiana as a defendant on the docket.

SO ORDERED.

Date: 4/28/2021



Distribution:

JASON MICHAEL MIDDLETON, 158480
PUTNAMVILLE CORRECTIONAL FACILITY
Inmate Mail/Parcels
1946 West U.S. Hwy 40
Greencastle, IN 46135

DR. LESTER TYLER
MEDICAL EMPLOYEE
Putnamville Correctional Facility
1946 West U.S. Hwy 40
Greencastle, IN 46135




                                                3
